PER CURIAM.
By this appeal, the appellant seeks review of an order revoking probation. The parties and the trial court have diligently attempted to reconstruct the record in the trial court, which would be necessary for a determination of this appeal. By appropriate affidavits, they have demonstrated that this cannot be done.
Therefore, the order of revocation here under review be and the same is hereby set aside and vacated. See: Simmons v. State, 200 So.2d 619 (Fla. 1st D.C.A.1967); Yancey v. State, 267 So.2d 836 (Fla.4th D.C.A.1972); Fernandez v. State, 292 So.2d 410 (Fla.3rd D.C.A.1974); Dismukes v. State, 299 So.2d 133 (Fla.3rd D.C.A.1974).
Reversed and remanded for a new hearing on the affidavit of violation of probation.